NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-JUN-2020
                                            09:32 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee, v.
                ROBERTA WILBORN, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
(CASE NOS. 1DCC-XX-XXXXXXX, 1DCC-XX-XXXXXXX, and 1DCC-XX-XXXXXXX)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On March 6, 2020, the district court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before March 16, 2020, and April 15, 2020,
respectively;
            (2) On March 10, 2020, the United States Postal Service
returned the notice of entering case on calender with a label
reflecting self-represented Defendant-Appellant Roberta Wilborn's
(Wilborn) new address but also indicating the forwarding time had
expired.    That same day, the appellate clerk re-sent the notice
of entering case on calendar to Wilborn's new address, and no
return mail was received;
            (3) Wilborn failed to file the statement of
jurisdiction and the opening brief, and did not request an
extension of time;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (4) On May 14, 2020, the appellate clerk notified
Wilborn that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on May 26, 2020, for appropriate action, which
could include dismissal of the appeal, under Hawai#i Rules of
Appellate Procedure Rules 12.1(e) and 30, and Wilborn could
request relief from default by motion.      The appellate clerk
mailed the default notice to Wilborn's new address, and no return
mail was received; and
          (5) Wilborn took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, June 25, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2